MITCHELL, J.
The sole question involved here is this:
“Was there any evidence which supports the conclusion of the trial court that plaintiff’s injury caused the malignancy which thereafter appeared?
The transcript discloses that:
Dr. Hull testified as follows:
“Q. . . . have you ever had any experience with a breast cancer that was developed from a single blow or trauma? A. Yes sir.”
Dr. Owen testified as follows:
“Q. Would you say that the history which I have given you was consistent with the development of the tumor following the blow? A. I would think so.”
Dr. McDonald testified as follows:
“. . . it would be an utter impossibility for the described *Supp. 909injury to have had any possible relationship to the breast cancer” and
“. . . the statistic is that something over forty per cent of all women seen with proven cancer of the breast relate a history of injury in the immediate past.”
Considering the testimony, as we must, in a light most favorable to respondent we may not say that the opinion of the trial court finds no support in the evidence.
Judgment affirmed.
Coughlin, P. J., and Hilliard, J., concurred.